Citation Nr: 1201636	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-06 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred as a result of treatment provided at Northside Hospital for the period from August 30, 2006, through September 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Bay Pines, Florida.  

The appellant failed to report for a hearing before a Veterans Law Judge scheduled for October 2010 at the Veteran's request.  He has not requested that the hearing be rescheduled.  Therefore, the request for such a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's care from August 30, 2006, through September 1, 2006, was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

2.  VA facilities were not available when the Veteran began having chest pains and passed out on August 29, 2006, transfer to a VA facility was not feasible considering the urgent nature of the Veteran's medical emergency when VA facilities reportedly became available August 30, 2006. 

3.  The Veteran did not remain at Northside Hospital during the period from August 29, 2006, through September 1, 2006, beyond the point of stabilization.  


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Northside Hospital during the period from August 30, 2006, through September 1, 2006.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that Review of the MAS folder does not reveal adequate compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The Veteran seeks payment for unauthorized services rendered during his hospitalization at Northside Medical Center from August 30 to September 1, 2006.  He initially went to Northside for an emergent situation because the Bay Pines VA facility was not receiving patients at that time.  Although VA has paid for treatment on August 29, 2006, the Statement of the Case reflects that payment has been denied for the other days on the grounds that the Veteran's emergent condition had stabilized.  

A review of the record discloses that the Veteran was hospitalized on the evening of August 29, 2006, at approximately 8:00 p.m. at a private facility, Northside Hospital and Heart Institute, after experiencing syncope, chest pain and basal ganglia infarct on the left side.  Records from that facility include a Medical Necessity Review dated August 30, 2006, showing that he was at a car lot when he experienced chest pains which were dull, pressure-like and intermittent, graded a 7 on a scale from 1 to 10, with left arm radiculopathy relieved by nitroglycerin.  He had a syncopal episode and was found to have basal cell ganglia on the left side.  He had dizziness and a headache as well as abdominal pain and low back pain.  He denied shortness of breath.  All efforts to treat the Veteran were described by the examiner as unsuccessful.  The Veteran grew progressively worse and was admitted for further cardiac and neurological evaluation.  A notation by a nurse in the emergency room on August 29, 2006, prior to this report, shows that the Veteran was still a patient, with chest pain, syncope and basal cell infarct, and that his condition was stable.  

The record reflects that the Veteran's wife contacted VA on August 29, 2006, about his illness.  VA authorized care for August 29, 2006, for chest pain.  VA requested initial clinical information on August 30, 2006, from Northside.  A follow-up VA note indicates that the Veteran was transferred ultimately to a PCU or progressive care unit from the ER.  Records were received August 30, 2006, and August 31, 2006.  The VA medical review determination was that payment was authorized for the 29th as VA was on divert status that day.  As the facilities reportedly were open and available on the 30th, no additional authorization was provided.  

A July 2007 VA medical reviewer indicated agreement with the previous reviewer, as VA was on divert '8/29-8/30/6'.  The reviewer noted that the Veteran was ruled out for acute MI with stable heart rate and blood pressure in ER could have been transferred to VA at that time.  The reviewer found that no further days could be authorized.  

Multiple claims for services provided for this period of hospitalization are in the claims folder.  VA has made payment for the services billed on August 29, 2006, only.  Providers were informed that the claims were denied because services were rendered after the date of stabilization of August 29, 2006.  One such provider, B. C. Neurology, Inc., responded in a September 2006 letter in reference to services provided August 30, 2006, to September 1, 2006.  That provider challenged VA's determination that the Veteran's hospital visit was not for an immediate hazardous life or death emergency.  Specifically, B.C. took issue with the determination of the point of stabilization as August 29, 2006.  B.C. noted that its specialist K.M., M.D., was called for consultation August 30, 2006, by attending physician F.S., M.D.  Dr M. is a specialist routinely requested for consultation by other physicians.  She was asked to consult, treat and recommend all necessary procedures to properly diagnose the Veteran.  Great detail and time was reportedly taken with this evaluation, to include history and physical evaluation.  In sum, B.C. asserted that the treatment requested by the attending physician for services from August 30, 2006, through September 1, 2006, was to rule out a life-threatening situation and that stabilization did not occur until after August 29, 2006.  

VA has denied payment or reimbursement of unauthorized medical expenses on the basis that the care rendered at the private hospital August 30, 2006, through September 1, 2006, was rendered after stabilization of the emergency.  

Governing Laws and Regulations 

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2011).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations. 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran does not meet any of the other criteria listed above.  That is, he was not hospitalized for service-connected disability as he has no service-connected disability.  In addition, he is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for "authorized" private treatment is unwarranted. 

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital.  Therefore, this particular provision for prior authorization, 38 U.S.C.A. 1703(a)(3) , does not apply as well.  In short, the issue of prior authorization is not applicable here.

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not. 

Since the treatment in question was not rendered for a service-connected disability, he is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2011). 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110  (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725 , since it is potentially more favorable to the Veteran.  

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725  (West 2002 & Supp. 2011). 

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 for a nonservice-connected disorder.  See 38 C.F.R. § 17.1002(a)-(i)  (2010).  Specifically, under 38 C.F.R. § 17.1002(a)-(i) , the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2011). 

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson  v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The U.S. Court of Appeals for Veterans Claims (Court) also recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266   (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available. 38 C.F.R. § 17.53 (2010).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran has already met several of the necessary criteria for reimbursement.  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the private provider, the Veteran is financially liable to the private provider of treatment, the Veteran is without health insurance, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and the services in question were provided in a hospital emergency department.  See 38 C.F.R. § 17.1002(a)-(i) (2011).  It has also been determined that (1) the services were initially provided for an emergent situation on August 29, 2006, and that treatment at that time was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) a VA or other Federal facility/provider was not feasibly available. 

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on for the period in question under the amended version of 38 U.S.C.A. § 1725 are met.  

The critical issue is whether the emergency stabilized on August 29, 2006, or continued through to September 1, 2006.  The Board finds that the competent evidence is in equipoise as to whether the Veteran's condition stabilized or continued to be an emergency until September 1, 2006.  On the one hand, the Board has considered the VA medical reviews.  On the other hand, the Board notes the August 30, 2006, evaluation of the medical provider from Northside which shows that the Veteran's condition worsened during the initial period of his stay, as well as the statement from B.C. in dated September 2006.  These opinions are all fairly evenly supported and the Board finds no basis to discount any of the opinions.  The Board finds the assessment of the examiner at Northside, written during the period of treatment, to be slightly more persuasive as to the critical issue as it was written contemporaneously and is descriptive and well- supported internally, but considers all of the opinions relevant.  Accordingly, the Board finds the evidence for and against the claim to be in equipoise.  Giving the Veteran the benefit of the doubt, the Board concludes that stabilization did not occur on August 29, 2006, and rather that the emergency continued through September 1, 2006.

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Northside Hospital during the period from August 30, 2006, through September 1, 2006, is warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010).

(CONTINUED ON NEXT PAGE)

ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Northside Hospital during the period from August 30, 2006, through September 1, 2006, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


